Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment/remarks to claims 1, 2, 16, and 19 filed on 12/18/2020 have overcome the rejection under 35 U.S.C. 112 (b); and thus the rejection is withdrawn. 
Reference Cited 
The reference of interest is cited:
SASAOKA et al. (US 20150001559 A1) discloses a semiconductor package, comprising: 
a semiconductor die (32); 
a molding compound (see sealing member 50 in ¶0078-¶0079, and Fig. 4B) laterally wrapping around the semiconductor die, wherein the molding compound includes a base material (50), and filler particles which are embedded in the base material (50) wherein the filler can be hollow particles.

    PNG
    media_image1.png
    186
    491
    media_image1.png
    Greyscale

	However, SASAOKA fails to further disclose and/or suggest comprising, for example, a first filler particle and a second filler particle, the first and second filler particles are embedded in the base material, the first filler particle has a first recess located in a top surface of the first filler particle, and the second filler particle has at least one hollow void therein; and 

SATO (US 20120161621 A1) also discloses having filler particles (40) in a base material (30) wherein the filler particles 40 are porous or hollow (see Fig. 1B and ¶0018).
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: please see ¶0003 as indicated above; and also see the previous Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726.  The examiner can normally be reached on 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASMINE J CLARK/Primary Examiner, Art Unit 2816